Opinion issued February 24, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00943-CR
                            ———————————
                        VAUGHN MONROE, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1445412


                          MEMORANDUM OPINION

      Appellant, Vaughn Monroe, was previously convicted of the offense of

aggravated sexual assault of a child, which carries with it a requirement to register
with the Texas sex offender registration program.1 Monroe was charged with

failure to comply with the applicable sex offender registration requirements. The

trial court found Monroe guilty, and in accordance with Monroe’s plea bargain

agreement with the State, sentenced Monroe to confinement for six years. Monroe

filed a pro se notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      The trial court’s certification of appellant’s right to appeal is included in the

record. The trial court’s certification correctly states that that Monroe has no right

of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports the trial court’s

certification. Because Monroe has no right of appeal, we dismiss the appeal for

want of jurisdiction. We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).
1
      See TEX. PENAL CODE ANN. § 22.021(West 2011); TEX. CODE CRIM. P. §62.001
      (West 2014).

                                           2